     Case 2:20-cr-00055-MLCF-KWR Document 134 Filed 03/19/21 Page 1 of 35



                      UNITED STATES DISTRICT COURT

                      EASTERN DISTRICT OF LOUISIANA



UNITED STATES OF AMERICA                                  CRIMINAL ACTION


v.                                                        NO. 20-55


JASON WILLIAMS AND NICOLE BURDETT                         SECTION “F”




                              ORDER AND REASONS

       New Orleans District Attorney Jason Williams and his former

law partner, Nicole Burdett, will stand trial on November 1, 2021

on 11 federal criminal charges including tax fraud relative to the

preparation of Jason William’s personal income tax returns as well

as failing to file forms to report cash payments exceeding $10,000

for legal services provided by his former law firm, Jason Rogers

Williams & Associates.      When Ms. Burdett refused to cooperate with

the    government   against    Mr.    Williams,   the   government   carried

through on its threat to indict her on fraud charges relating to

her own personal tax returns for the same tax years.          She now wants

to join the cases for trial.         Before the Court is Nicole Burdett’s

Rule 13 motion for joint trial of separate cases.           For the reasons

that follow, the motion is GRANTED.



                                       1
    Case 2:20-cr-00055-MLCF-KWR Document 134 Filed 03/19/21 Page 2 of 35



                                Background

      On June 26, 2020, a specially-convened federal grand jury

returned an 11-count indictment, charging Jason R. Williams and

Nicole E. Burdett with one count of conspiracy to defraud the

United States, in violation of 18 U.S.C. § 371 (Count 1); five

counts of aiding and assisting in the preparation and presentation

of false and fraudulent tax returns, in violation of 26 U.S.C. §

7206(2) (Counts 2, 3, 4, 5, and 6); 1 and five counts of failing to

file IRS Forms 8300 relating to cash received in trade or business,

in violation of 31 U.S.C. §§ 5331 and 5322 (Counts 7, 8, 9, 10,

and 11). 2 The conspiracy and fraudulent tax return charges concern

Jason Williams’ individual personal income tax returns.                The

conspiracy count alludes not just to Jason Williams and Nicole

Burdett, but also to co-conspirators -- “and others, both known

and unknown to the Grand Jury” -- whom all assisted in falsifying


1 Each charged § 7206(2) violation concerns allegedly inflated
Schedule C business expenses in the amount of: $200,000 (tax year
2013; Count 2); $90,000 (tax year 2014; Count 3); $170,000 (tax
year 2015; Count 4); $140,000 (tax year 2016; Count 5); $120,000
(tax year 2017; Count 6).       The government alleges that the
defendants misclassified Jason Williams’ personal expenses as
business expenses and provided this false information to tax
preparer, Henry Timothy, for inclusion on the Schedule C (profit
and loss from a business) portion of Williams’ tax returns; and
that these allegedly fraudulent tax returns reduced Williams’ tax
liability in excess of $200,000.
2 Each charged §§ 5331 and 5322 violation concerns an occasion in

which Mr. Williams and Ms. Burdett allegedly failed to report cash
payments in excess of $10,000 from clients for legal services;
five occasions between June 2017 and August 2018, for a total of
$66,516.
                                     2
    Case 2:20-cr-00055-MLCF-KWR Document 134 Filed 03/19/21 Page 3 of 35



Jason Williams’ tax returns for the years 2013 through 2017 by

falsely and fraudulently overstating Schedule C (Profit and Loss

from a Business) expenses.       It is now well known that convicted

felon Henry Timothy, the tax preparer for both Jason Williams and

Nicole Burdett, is a co-conspirator referenced in the indictment.

      The indictment in Criminal Action Number 20-55 was returned

while Mr. Williams was a city councilman campaigning to be Orleans

Parish District Attorney; the office he now holds.             As for the

conspiracy and preparation of fraudulent tax returns charges, Mr.

Williams and Ms. Burdett contend that they were improperly singled

out from hundreds of other clients of their tax preparer, convicted

felon Henry Timothy, whom they relied upon to determine which law

firm expenses should be deducted on Jason Williams’ tax returns

for the charged tax years. 3

      This Order and Reasons assumes familiarity with prior motion

practice, proceedings, and Orders and Reasons.        After granting the

defendants’ request for limited discovery on their selective and

vindictive prosecution theories (but denying without prejudice

dismissal of the indictment), an evidentiary hearing was conducted

on October 22, 2020.     Four government agents along with a defense



3 As for the Title 31 charges, Mr. Williams and Ms. Burdett are
the only individuals to be charged with failing to file a Form
8300 in the Eastern District of Louisiana at least in the past 50
years.
                                     3
    Case 2:20-cr-00055-MLCF-KWR Document 134 Filed 03/19/21 Page 4 of 35



expert    Certified    Public     Accountant      testified,      and   documentary

evidence was submitted by all parties.                   After the hearing, Mr.

Williams and Ms. Burdette renewed their motions to dismiss the

indictment.       One of the many theories of vindictive prosecution

predicating the defendants’ motion was Ms. Burdett’s claim that

the government was harassing her family members and threatening to

indict her separately as it actively investigated her for alleged

fraudulent       personal   tax    returns,      which    (like     Mr.   Williams’

returns) Henry Timothy prepared.              With the same IRS special agent

leading    the    investigation     and       relying    on   Mr.   Timothy   as   a

cooperating witness, the government opted to pursue a case against

Ms. Burdett after she declined the government’s request that she

agree to cooperate against Mr. Williams in Criminal Action Number

20-55.

      Meanwhile, on December 5, 2020, Jason Williams was elected

District Attorney; the day prior to the run-off election, on

December 4, 2020, Nicole Burdett was separately indicted on four

counts of making and subscribing a false tax return, in violation

of 26 U.S.C. § 7206(1), concerning her personal tax returns. 4


4Each charged § 7206(1) violation concerns a particular tax year’s
Form 1040 tax return that was allegedly false and fraudulent
insofar as Nicole Burdett filed as Head of Household, even though
she was married at the time, and the tax return allegedly contained
false and fraudulent Schedule C business expenses exceeding a
certain amount, causing Nicole Burdett to qualify for the Earned
Income Tax Credit: Count 1 relates to tax year 2014 and allegedly
false Schedule C expenses exceeding $50,000; Count 2 relates to
                                          4
   Case 2:20-cr-00055-MLCF-KWR Document 134 Filed 03/19/21 Page 5 of 35



Criminal Action Number 20-139 was randomly allotted to another

Section of Court, which granted Ms. Burdett’s motion to transfer

the case to this Section of Court given the relatedness of pretrial

issues    presented   in    the    cases       and   to   prevent   duplication   of

pretrial proceedings and inconsistent rulings. 5

      And, thus, Nicole Burdett faces two trials for tax fraud.

The   later-indicted       case,    Criminal         Action   Number   20-139,    is

presently scheduled for a May 24, 2021 jury trial and concerns her

personal tax returns for the same tax years, save 2013, as those

charged    in   Criminal    Action    Number         20-55    (relating   to   Jason

Williams’ personal tax returns for which she and Mr. Williams are

both charged). 6      There is no dispute that the separate, later

indictment was returned as a result of the investigation into Jason



tax year 2015 and allegedly false Schedule C expenses exceeding
$70,000; Count 3 relates to tax year 2016 and allegedly false
Schedule C expenses exceeding $100,000; Count 4 relates to tax
year 2017 and allegedly false Schedule C expenses exceeding
$60,000.
5 In between the June 2020 indictment and Ms. Burdett’s December

2020 indictment, on September 22, 2020, the government filed a
bill of information charging Williams’ and Burdett’s former tax
preparer, Henry Timothy, with four counts of willfully making a
false tax return, in violation of 26 U.S.C. § 7206(1), related to
falsifying his own Schedule C gross receipts, Criminal Action
Number 20-99. On January 7, 2021, Henry Timothy pled guilty to
one count of filing a false tax return for tax year 2013. Timothy’s
credibility and the extent of his cooperation with federal
prosecutors will surely be powerfully placed at issue at the trial
of his former tax return clients.
6 Meanwhile, on January 8, 2021, the Court denied the defendants’

renewed motions to dismiss the indictment for selective and
vindictive prosecution.
                                           5
    Case 2:20-cr-00055-MLCF-KWR Document 134 Filed 03/19/21 Page 6 of 35



Williams and Nicole Burdett and, specifically, as a result of her

refusal to cooperate against her former law partner.               The theory

of the government’s case in Criminal Action Number 20-139 is that

Nicole Burdett worked with tax preparer Henry Timothy to accomplish

the   same   tax   evasion   objectives   for    herself    that   she,   Jason

Williams, and Henry Timothy allegedly performed for Mr. Williams. 7

Claiming that the cases could have been properly joined under the

Federal Rules of Criminal Procedure, Ms. Burdett now requests that

the Court order that the cases be tried together.

                                     I.

      Nicole Burdett requests an order that the charges contained

in separate tax fraud indictments (in Criminal Action Numbers 20-

55 and 20-139) filed against her be tried together as though

brought in a single indictment.           Her co-defendant in Criminal

Action   Number    20-55,    Jason   Williams,   who   is   not    charged   or

implicated in the indictment contained in Criminal Action Number




7Both indictments charge that Nicole Burdett assisted or submitted
false and fraudulent Schedule C expenses; the indictment in which
she is joined with Jason Williams involves Williams’ income tax
returns and the more recent indictment solely charging Nicole
Burdett concerns her income tax returns.      With convicted felon
Henry Timothy as the common denominator.       In the government’s
theory of investigation, Ms. Burdett is alleged to be the go-
between for Mr. Williams and Mr. Timothy and, also during the same
time period, she is alleged to have dealt directly with Mr. Timothy
concerning preparation of her own returns.
                                      6
    Case 2:20-cr-00055-MLCF-KWR Document 134 Filed 03/19/21 Page 7 of 35



20-139, does not oppose Ms. Burdett’s motion.             But the government

does.

      The threshold and principal issue presented is whether the

indictments could have been initially joined in a single indictment

under the Federal Criminal Rules.            If not, then the cases cannot

be consolidated for trial.        If they could have been joined, then

the Court may order that the cases be jointly tried after balancing

the efficiency and convenience of doing so with the risks of

prejudice to any party, particularly any defendant.

                                        A.

      “The Court may order that separate cases be tried together as

though    brought   in   a   single   indictment    or   information   if   all

offenses and all defendants could have been joined in a single

indictment or information.”           Fed. R. Crim. P. 13.        Rule 13’s

criminal trial consolidation provision has two components: one

legal (whether joinder under Rule 8 would be proper as a matter of

law) and one discretionary (if joinder is substantively proper,

whether    the   efficiencies     and    benefits   of    consolidation     are

outweighed by potential prejudice under Rule 14). 8



8  See United States v. Park, 531 F.2d 754, 760 (5th Cir.
1976)(describing presentment of “a simultaneous hurdle of three
obstacles” when a trial court considers consolidating separate
indictments for trial: first, that the offenses and defendants
could have been joined in a single indictment (Rule 13); second,
that the test for the relevant subsection of Rule 8 is satisfied
                                        7
   Case 2:20-cr-00055-MLCF-KWR Document 134 Filed 03/19/21 Page 8 of 35



     Where the objectives of these rules -- to promote economy, to

maximize efficiency, and to avoid multiplicity of trials that may

create the inequity of inconsistent verdicts -- can be achieved

without substantial prejudice to the right of defendants to a fair

trial, Rules 8 and 13 should be construed broadly in favor of

joinder.      See, e.g., United States v. Bullock, 71 F.3d 171, 174

(5th Cir. 1995)(“Joinder of charges is the rule rather than the

exception.”). 9    To be sure:

     There is a preference in the federal system for joint
     trials of defendants who are indicted together. Joint
     trials “play a vital role in the criminal justice
     system.”    They promote efficiency and “serve the
     interests of justice by avoiding the scandal and
     inequality of inconsistent verdicts.”


Zafiro   v.    United   States,   506       U.S.   534,   537   (1993)(internal

citations omitted). 10



(Rule 8); and “[t]he third obstacle ... that the joinder must not
prejudice the defense, Rule 14.”).
9 See also United States v. Butler, 429 F.3d 140, 146-47 (5th Cir.

2005)(citation omitted)(“we broadly construe Rule 8 in favor of
initial joinder”); United States v. Patterson, 140 F.3d 767, 774
(8th Cir. 1998)(instructing that the provisions of Rule 8(b) should
be construed broadly in favor of joinder and “rarely, if ever,
will it be improper for co-conspirators to be tried together.”);
Daley v. United States, 231 F.2d 123, 125 (1st Cir. 1956)(“Rules
13 and 8(b) are not to be read...narrowly.”).
10 Although the rules should be applied to maximize efficiencies,

avoiding and minimizing the potential for prejudice remains
paramount. See 1A Charles Alan Wright, et al., Fed. Prac. & Proce.
Crim. § 142 (5th ed. 2020)(“courts should be cautious in evaluating
joined cases to ensure that a defendant who is presumptively
innocent is not given less than a fully fair trial simply to serve
administrative concerns.”).
                                        8
  Case 2:20-cr-00055-MLCF-KWR Document 134 Filed 03/19/21 Page 9 of 35



                                  B.

     To determine whether the charges in Criminal Action Number

20-139 “could have been” joined with the charges in Criminal Action

Number 20-55, as required by Rule 13, the Court must as a threshold

matter apply Rule 8:

     (a) Joinder of Offenses. The indictment or information
     may charge a defendant in separate counts with 2 or more
     offenses if the offenses charged whether felonies or
     misdemeanors or both are of the same or similar
     character, or are based on the same act or transaction,
     or are connected with or constitute parts of a common
     scheme or plan.
     (b) Joinder of Defendants. The indictment or information
     may charge 2 or more defendants if they are alleged to
     have participated in the same act or transaction, or in
     the same series of acts or transactions, constituting an
     offense or offenses. The defendants may be charged in
     one or more counts together or separately. All
     defendants need not be charged in each count.


Where, as here, cases involve both multiple defendants and multiple

counts, Rule 8(b) is the singular relevant test for joinder; 8(a)

has no application.     See United States v. Kaufman, 858 F.2d 994,

1003 (5th Cir. 1988).

     Rule 8(b) articulates a more restrictive test; unlike Rule

8(a), Rule 8(b) “does not permit joinder of defendants solely on

the ground that the offenses charged are of ‘the same or similar

character.’”   United States v. Turoff, 853 F.2d 1037, 1042-43 (2d

Cir. 1988); United States v. Mackins, 315 F.3d 399, 412 (4th Cir.

2003)(Rule 8(a) requirements for joinder are slightly broader than

                                   9
  Case 2:20-cr-00055-MLCF-KWR Document 134 Filed 03/19/21 Page 10 of 35



those for joinder in Rule 8(b), but “neither set of requirements

is onerous” and “both permit ‘very broad joinder[.]’”).               In other

words, “[a] ‘series’ of acts under Rule 8(b) ... is something more

than   ‘similar’    acts    [under    Rule    8(a)].”       United   States   v.

Marionneaux, 514 F.2d 1244, 1248 (5th Cir. 1975), overruled in

part on other grounds by United States v. Lane, 474 U.S. 438

(1986)(effectively     overruling      cases    holding     or   implying   that

misjoinder under Rule 8 is inherently prejudicial); United States

v. Gooch, 665 F.3d 1318, 1325 (D.C. Cir. 2012)(“in the multiple

defendant context, Rule 8(b) forbids joinder, even of identical

crimes, unless those crimes are part of ‘the same series of acts

or transactions.’”).

       Even so, district courts are cautioned against “rigid” or

“hypercritical” application of the Rule and instead instructed to

apply it “flexibly” and with “commonsense.”                 See, e.g., United

States v. Butler, 429 F.3d 140, 146-47 (5th Cir. 2005)(“This

Circuit has ... recognized that the transaction requirement in

Rule   8   is   flexible,   holding    that    such     a   transaction     “’may

comprehend a series of many occurrences, depending not so much

upon the immediateness of their connection as upon their logical

relationship[;]’” and applying the broader Rule 8(a) test to hold

that the superseding indictment “creates an overlap that logically

intertwines” two sets of different charges); United States v.

Rittweger, 524 F.3d 171 (2d Cir. 2008)(Sotomayor, J.)(rejecting
                                      10
     Case 2:20-cr-00055-MLCF-KWR Document 134 Filed 03/19/21 Page 11 of 35



defendant’s argument that as members of two distinct conspiracies

they should not have been joined in the same trial; and instructing

that Rule 8(b)’s text does not support “a rigid application” and

should be applied with “commonsense”); Daley, 231 F.2d at 125 (the

joinder       rules     should     not      be      read     “narrowly”       or

“hypercritical[ly]”).

       How   do   courts   interpret     the     “same   series   of   acts   or

transactions” requirement of Rule 8(b)?            Somewhat inconsistently.

A survey of the case literature indicates that, while courts

uniformly hold that mere similarity or identity of offenses in

multi-defendant cases will not suffice, the Rule 8(b) test may be

met by: a common plan or scheme unifying the offenses; 11 substantial

identity of facts or participants (“[t]he broadest definition of

‘series’” which is embraced by the Fifth Circuit); or factual

overlap among the charges that invites joint proof (“[a] pragmatic



11 Although the case literature insists that an overarching
conspiracy charge is not required to unify similar offenses in
multi-defendant cases sufficient to meet Rule 8(b), a conspiracy
charge nonetheless routinely suffices to render joinder proper.
See United States v. Evans, 753 Fed.Appx. 295, 296-97 (5th Cir.
2018)(unpublished)(initial joinder proper where indictment alleged
that “Evans and Baker [who were patients of Washington, a licensed
counselor] engaged in a scheme to receive kickbacks in exchange
for filling out falsified medical documents that were used by co-
conspirators to defraud the [Department of Labor]. Although Baker
and Evans acted independently of each other and at different times,
they were part of a common conspiracy to profit from defrauding
the DOL by providing Washington [a licensed professional
counselor]   with   false   medical   documentation   for   billing
purposes.”).
                                       11
     Case 2:20-cr-00055-MLCF-KWR Document 134 Filed 03/19/21 Page 12 of 35



interpretation of ‘series’”).              See 1A Charles Alan Wright, et

al., Fed. Prac. & Proc. Crim. § 145 (5th ed. 2020)(citations

omitted). 12

       “Whether the counts of an indictment fulfill the ‘same series’

requirement is determined by examining the relatedness of the facts

underlying each offense.”          United States v. Harrelson, 754 F.2d

1153, 1176 (5th Cir. 1985)(internal quotation marks omitted).

“What is required,” the Fifth Circuit has instructed, “is a series

of    acts   unified   by   some   ‘substantial    identity   of   facts     or

participants.’”        United States v. Dennis, 645 F.2d 517, 520-21

(5th Cir. 1981), overruled in part on other grounds by United

States v. Lane, 476 U.S. 438 (1986). 13         “As the plain language of

Rule 8(b) provides,” the Fifth Circuit has observed, “there is no

requirement ‘that each defendant have participated in the same act

or acts.’”      United States v. McRae, 702 F.3d 806, 820 (5th Cir.



12 As some courts have explained, “a ‘series’ [might] exist[]” if
“there is a ‘logical relationship’” or nexus between transactions,
see United States v. Vasquez-Velasco, 15 F.3d 833, 843 (9th Cir.
1994), and joinder is proper when the charged offenses are “unified
by some substantial identity of facts or participants, or arise
out of a common plan or scheme.” United States v. Stewart, 433
F.3d 273, 314 (2d Cir. 2006)(citation omitted).
13 There, in Dennis, an overarching conspiracy charge linking

defendants and offenses was absent; nevertheless, the Fifth
Circuit determined that an indictment, which charged five
defendants and six separate counts with no conspiratorial link,
was properly joined because all of the charges involved the same
scheme to defraud the same victim, over the same time period, and
through the same “basic plan of selling to [the victim] equipment
to which the defendants had either no control or no title.”
                                      12
  Case 2:20-cr-00055-MLCF-KWR Document 134 Filed 03/19/21 Page 13 of 35



2012)(quoting United States v. Krenning, 93 F.3d 1257, 1266 (5th

Cir. 1996)).    Rather, as summarized by the Fifth Circuit in McRae:

     All that is required... is a series of acts unified by
     some substantial identity of facts or participants.
     Whether the counts of an indictment fulfill the “same
     series” requirement is determined by examining the
     relatedness of the facts underlying each offense. When
     the facts underlying each offense are so closely
     connected that proof of such facts is necessary to
     establish each offense, joinder of defendants and
     offenses is proper.     When there is no substantial
     identity of facts or participants between the two
     offenses, there is no ‘series’ of facts under Rule 8(b).


McRae, 702 F.3d at 820 (internal quotations and citations omitted).

     To be sure, “Rule 8(b) on its face contemplates the situation

where   some   of   the   evidence   might   be   admissible   against   one

defendant and not against a codefendant at a single trial[.]”            See

Daley, 231 F.2d at 125 (considering Rule 8(b)’s provision that

“All of the defendants need not be charged in the same count.”);

see also United States v. Azor, 881 F.3d 1, 11 (1st Cir. 2017)(to

comply with Rule 8(b) it is not necessary that each defendant

participate in the same act or transaction and, while a conspiracy

charge may provide the link to render joinder proper, as the rule

plainly states, each defendant need not be charged with all crimes

for criminal matters to be properly joined).

     In light of Rule 8(b)’s explicit concluding pronouncement

that “All defendants need not be charged in each count[,]” consider


                                     13
     Case 2:20-cr-00055-MLCF-KWR Document 134 Filed 03/19/21 Page 14 of 35



the breadth of joinder of defendants permitted in “common thread”

cases. “The litmus test for misjoined counts under Rule 8(b),” the

Eleventh Circuit has observed, “is whether the acts described in

the indictment are tied by a ‘common thread’ to each other or the

participants.”       United States v. McLain, 823 F.2d 1457, 1467 (11th

Cir. 1987), overruled in part on other grounds as recognized by

United     States    v.    Watson,   866     F.2d     381,       385   n.3   (11th     Cir.

1989)(noting that the Supreme Court overruled McLain to the extent

it     implied     that     misjoinder      under         Rule    8    was     inherently

prejudicial).        That is, some courts hold that joinder is proper

under    Rule     8(b)    where   defendants        are    charged      with    virtually

identical schemes and the schemes are linked together by a common

third party.       See, e.g., United States v. Valentino, 436 Fed.Appx.

700,    706   (7th       Cir.   2011)(“A    typical        relationship        justifying

joinder is the defendants’ mutual reliance on a common third party

to link their individual, yet similar, schemes.”); United States

v. Askew, 203 Fed.Appx. 414, 418 (3d Cir. 2006) (unpublished)

(holding that Rule 8(b) was not violated where “the Askew brothers

robbed banks with a common actor[; t]he same method of operation

was employed to rob the banks, and the banks were all robbed during

a similar time frame. Their conduct thus formed a series of

criminal activities involving a common actor, common methods, and

a common time frame.”); United States v. Greenleaf, 692 F.2d 182,

186-87     (1st    Cir.     1982)(“We      cannot    say     that      joinder    of    two

                                           14
     Case 2:20-cr-00055-MLCF-KWR Document 134 Filed 03/19/21 Page 15 of 35



defendants alleged to have perpetrated, with a common third party,

almost identical mail fraud schemes to defraud a common enterprise

was plain error”); United States v. Cavale, 688 F.2d 1098, 1107

(7th    Cir.   1982)(“where       multiple    defendants     are    charged      with

employing virtually identical schemes, and where all of these

fraudulent        schemes   are   linked     together   by     a    common      third

party...joinder is proper.”). 14

       “Rule 8 accommodates [various interests such as conserving

resources, diminishing inconvenience, and avoiding trial delays]

while protecting against prejudicial joinder.”                 See United States

v. Lane, 474 U.S. 438, 449 (1986).                  But prejudice does not

automatically       inure   “whenever   its    requirements        have   not    been

satisfied.”         Id. (emphasis in original).            If Rule 8 forbids

joinder,     an    objecting   defendant     must   file   a    motion;      because

objections to misjoinder are “objections based on defects in the

indictment” under Rule 12(b)(3)(B), a defendant who fails to object

to misjoinder prior to trial waives his or her objection pursuant

to Rule 12(e).        See United States v. St. Martin, 119 Fed.Appx.

645, 648 (5th Cir. 2005)(unpublished)(citations omitted).



14 This seemingly sweeping “common thread” doctrine has limits.
For its outer bounds, see United States v. Whitehead, 539 F.2d
1023, 1025 (4th Cir. 1976)(holding that joinder was impermissible
under Rule 8(b) where the only nexus between two defendants was
that they happened to live in the same apartment building and
(independently) participated in similar offenses (drug deals) on
different dates with a common third defendant).
                                        15
  Case 2:20-cr-00055-MLCF-KWR Document 134 Filed 03/19/21 Page 16 of 35



     If application of Rule 8 shows that joinder is proper, then

the Court turns to consider the discretionary issue of whether

joinder might prejudice a party.

                                   C.

     If joinder is proper under Rule 8(b), the Court must consider

prejudice before granting a motion seeking a joint trial under

Rule 13.    Rule 14 offers a severance remedy for prejudicial

joinder:

     (a) Relief. If the joinder of offenses or defendants in
     an indictment, an information, or a consolidation for
     trial appears to prejudice a defendant or the
     government, the court may order separate trials of
     counts, sever the defendants’ trials, or provide any
     other relief that justice requires.


Fed. R. Crim. P. 14(a).    “Rule 14 does not require severance even

if prejudice is shown; rather, it leaves the tailoring of the

relief to be granted, if any, to the district court’s sound

discretion.”   Zafiro, 506 U.S. at 538-39 (citation omitted).

     Whereas the appropriateness of Rule 8 joinder is an issue of

law for the Court, severance (or the assessment of prejudice) is

left to the Court’s discretion.         See United States v. Lane, 474

U.S. 438, 449 n.12 (1986).       The Fifth Circuit has described a

defendant’s claim that a district court committed reversible error

in denying a request to sever as “fac[ing] a doubly high burden”

because, firstly, the Fifth Circuit “review[s] the decision not to

                                   16
  Case 2:20-cr-00055-MLCF-KWR Document 134 Filed 03/19/21 Page 17 of 35



sever   ‘under   the    exceedingly        deferential      abuse       of    discretion

standard” and, secondly, the case literature “does not reflect a

‘liberal    attitude    toward      severance.’”           See    United      States    v.

Ledezma-Cepeda,       894    F.3d   686,    690     (5th    Cir.       2018)(citations

omitted). There, the Fifth Circuit rejected a defendant’s argument

that the jury likely considered the voluminous (and gruesome) Rule

404(b) evidence concerning his co-defendant’s nine prior murders

against him and imputed guilt by association.                      Id.       Noting that

“[g]eneric allegations of prejudice will not suffice, for ‘neither

a quantitative disparity in the evidence nor the presence of a

spillover    effect     requires     a     severance[,]          the   Fifth     Circuit

determined    that     the    defendant       failed   to        “identify      specific

instances of prejudice unremedied by limiting instructions.”                           Id.

(citations omitted).

     Even if prejudice attends joinder (as it almost always does),

it may be remedied or mitigated by limiting instructions or other

tailored    relief.         See   Zafiro,     506   U.S.    at     538-39      (citation

omitted); see also Ledezma-Cepeda, 894 F.3d at (“in conspiracy

cases we generally favor specific instructions over severance.

That is because it is ‘generally presume[d]’ that juries ‘follow

instructions given to them by the district court’ and are capable

of ‘compartmentaliz[ing] the evidence against each defendant.’”).




                                         17
  Case 2:20-cr-00055-MLCF-KWR Document 134 Filed 03/19/21 Page 18 of 35



                                          D.

     Additional procedural considerations inform the issues of

misjoinder or prejudicial joinder.               In the ordinary case, it is

the government seeking joint trial of related indictments (or

joining the charges in the first instance).                 As extensive prior

proceedings    have    revealed,        however,   this   is   not   an   ordinary

criminal case.      Here, the defendants have consistently gone on the

offensive     and     placed     at     issue    government     misconduct      and

motivation; Ms. Burdett’s latest motion (and the government’s

latest opposition) is no exception.                Where, as here, it is the

defendant claiming that the government wrongly failed to join

indictments and it is the government suggesting that joinder would

be improper as a matter of law (and, failing that, that joinder

would be prejudicial to both the government and the defendants),

this role-reversal triggers another procedural discussion.

     Two    additional         procedural       considerations       animate    the

government’s and Ms. Burdett’s disparate positions on joinder and

prejudice   and,    thus,      inform    the    Court’s   resolution      of   their

dispute. One is the concept of waiver and the other is the standard

of review governing erroneous trial court rulings on joinder.

     Defendants generally may urge two grounds challenging joinder

of offenses or defendants: misjoinder or prejudicial joinder.

“[B]oth Rule 8 objections to ‘misjoinder’ and Rule 14 motions to

                                          18
  Case 2:20-cr-00055-MLCF-KWR Document 134 Filed 03/19/21 Page 19 of 35



sever for ‘prejudicial joinder’ come within the scope of Rule

12(b)(3) and 12(e), and therefore must be filed before trial or

are waived.”   United States v. St. Martin, 119 Fed.Appx. 645, 649

(5th Cir. 2005)(unpublished)(citing United States v. Mann, 161

F.3d 840, 862 (5th Cir. 1998)).     When a party fails to file either

a Rule 8 objection to misjoinder or a Rule 14 motion to sever

before trial, and fails to provide adequate justification to the

Fifth Circuit for failing to do so, the Fifth Circuit has indicated

it “need not even address the merits of their argument.”            Mann,

161 F.3d at 862; St. Martin, 119 Fed.Appx. at 649 (finding that

the defendant “invited any potential joinder error where defendant

failed to object to another party’s counsel’s request for a joint

trial and that she waived any Rule 8 or Rule 14 objections).

Unlike the abuse-of-discretion standard of review applicable to

rulings on Rule 13 or Rule 14 motions, the propriety of joinder

under Rule 8 is a question of law that the appellate court would

generally review de novo; but even if joinder should not have been

permitted under Rule 8, a conviction generally will not be reversed

unless the failure to sever was harmless.         See United States v.

Turoff, 853 F.2d 1037, 1042 (2d Cir. 1988)(citations omitted).

     This deference or lax error standard is all that is required

because misjoinder is not a violation of Constitutional dimension.

See Lane, 474 U.S. at 446 and n.8 (observing that misjoinder might

only “rise to the level of a constitutional violation ... if it
                                   19
     Case 2:20-cr-00055-MLCF-KWR Document 134 Filed 03/19/21 Page 20 of 35



results in prejudice so great as to deny a defendant his [or her]

Fifth Amendment right to a fair trial).           Thus, although “Rule 8(b)

... requires the granting of a motion for severance unless its

standards are met[,]” misjoinder under Rule 8(b) is subject to

harmless-error analysis on appeal. Id. at 449 and n.12 (quoting

Kotteakos v. United States, 328 U.S. 750, 776 (1946)(An error

involving misjoinder under Rule 8 is harmless unless it “’affects

substantial rights’ and ... results in actual prejudice because it

‘had substantial and injurious effect or influence in determining

the jury’s verdict.’”)). 15

       In   Lane,   the    Supreme   Court     resolved    a   Circuit   split,

ultimately     rejecting     the   Fifth     Circuit’s    determination   that

misjoinder is per se prejudicial.           See id. at 444-46.    There, James

Lane and his son, Dennis, were indicted in a six-count indictment

charging mail fraud in connection with insurance claims for fire

damage to a restaurant and duplex that James had hired an arsonist

to burn.      Id. at 440-42.       Count 1 charged James with mail fraud

related to the restaurant fire. Counts 2-4 charged both defendants

with mail fraud related to the duplex fire; Count 5 charged both

with conspiracy to commit mail fraud related to a flower shop arson

plan; and Count 6 charged Dennis with perjury before the grand


15It was unnecessary for the Supreme Court to “decide whether the
degree of prejudice necessary to support a Rule 14 motion for
severance is identical to that necessary to require reversal for
a Rule 8(b) error.” Id. at 449 n.12.
                                       20
  Case 2:20-cr-00055-MLCF-KWR Document 134 Filed 03/19/21 Page 21 of 35



jury.   Id. at 442.   The district court denied the Lanes’ motions

for severance and the trial proceeded jointly before a jury; when

evidence relating to the restaurant fire was admitted, the trial

court instructed the jury not to consider that evidence against

Dennis; the trial court repeated this instruction in the final

charge along with the instruction to consider separately each

defendant and each count.     Id.   The jury convicted on all counts.

On appeal, the Fifth Circuit reversed the Lanes’ convictions and

remanded for new trials; the court concluded that Counts 2 through

6 were properly joined, but agreed with the defendants that the

count charging James with mail fraud related to the restaurant

fire -- Count 1 -- failed the Rule 8(b) test and was thus misjoined.

Id. at 443.   Notably, the Supreme Court determined that misjoinder

was not inherently prejudicial and thus found that Count 1’s

misjoinder was harmless:

     When evidence on misjoined Count 1 was introduced, the
     District Court provided a proper limiting instruction,
     and in the final charge repeated that instruction and
     admonished the jury to consider each count and defendant
     separately.   Moreover, the same evidence on Count 1
     likely would have been admissible on joint retrial of
     Counts 2 through 6 to show James Lane’s intent under
     Federal Rule of Evidence 404(b).    Any error therefore
     failed to have any “substantial influence on the
     verdict.”


Id. at 450 (citation omitted).




                                    21
  Case 2:20-cr-00055-MLCF-KWR Document 134 Filed 03/19/21 Page 22 of 35



                                        II.

      A brief summary of the parties’ contentions contextualizes

these procedural issues before the Court turns to resolve the

distinct but related issues of misjoinder and prejudicial joinder.

                                        A.

      Nicole Burdett requests that the Court order that her separate

criminal cases be tried together consistent with Rule 13.                   Broadly

construing Rule 8’s joinder considerations, Ms. Burdett submits

that the charges against her in Criminal Action Number 20-139 could

have been charged in 20-55.             These cases involve the same IRS

agent, the same witnesses, the same alleged tax offenses for the

same years, prepared by the same tax preparer, whom the defendants

jointly allege made the similar mistakes in the Schedule Cs,

listing business expenses for the same law firm.                 The government’s

theory of both cases is that Ms. Burdett provided Henry Timothy

financial information that mixed business and personal expenses,

and   that    she    willfully    committed    tax    offenses    by   relying    on

Timothy’s inclusion of personal expenses on the Schedule Cs.

      Considering the “theory of the investigation” and “books and

records      and    preparation   of   tax    returns”   sections      of   the   IRS

Prosecution Memos and the government’s witness and exhibit lists

illustrates        the   common   evidence      the   government       intends    to

introduce in each case.           Timothy acted as a tax preparer for Ms.

                                        22
  Case 2:20-cr-00055-MLCF-KWR Document 134 Filed 03/19/21 Page 23 of 35



Burdett’s family, she hired him after she graduated from law

school; and she introduced Mr. Williams to Timothy, prepared the

financial records for the law firm, and delivered them to Timothy,

who used those records to prepare Mr. Williams’ and Ms. Burdett’s

tax returns.

     Requiring     separate      trials       involving     overlapping      facts,

witnesses, and evidence would be inefficient and inequitable.                    In

response    to   Ms.   Burdett’s    discovery      request,       the    government

scolded in response that it had “previously produced its discovery

relating to Nicole Burdett as Government’s Third Supplemental

discovery ... in the Williams/Burdett case.”                  The government’s

incompatible arguments cannot be reconciled:                 it cannot argue on

the one hand that the evidence relevant to the charges against Ms.

Burdett in 20-139 would be admissible against her in 20-55 while

it simultaneously opposes a joint trial and demands that the

defense and the Court bear the burden of the repetition.

     Allowing the government to take two shots at Ms. Burdett, she

contends, would burden the Court, counsel, Ms. Burdett, and the

CJA panel with two trials on the same issues.                 Successive trials

involving   the   same   facts     and    witnesses       would   also    give   the

government an unfair advantage over Ms. Burdett in a second trial

after having had its witnesses subjected to cross-examination and

seen Ms. Burdett’s defense in the first trial.


                                         23
  Case 2:20-cr-00055-MLCF-KWR Document 134 Filed 03/19/21 Page 24 of 35



     Ms. Burdett invokes the “common thread” theory of Rule 8(b)

joinder and that common thread is Mr. Timothy and the common method

of alleged tax evasion.           Just like the government alleges that the

tax offenses were committed by Ms. Burdett and Mr. Williams along

with Mr. Timothy in Number 20-55, the government likewise alleges

that the tax offenses relative to Ms. Burdett’s personal taxes in

Number 20-139 were committed by her using the same basic method:

falsifying business expenses and other information on the returns

during   the    same   tax   years    with      Timothy   participating      as    tax

preparer.      Critically, the government will attempt to prove Ms.

Burdett’s willfulness in Number 20-55 with the conduct separately

charged in Number 20-139.

     Finally, Ms. Burdett submits that she and Mr. Williams will

present harmonious defenses against the two separate indictments:

Mr. Timothy falsely held           himself out to be a CPA; Ms. Burdett and

Mr. Williams relied upon Timothy to determine what expenses were

properly    deductible       and    what   filing      status    was    appropriate;

Timothy admitted in civil litigation that he in fact made all

decisions      about   how   to    prepare      the   returns    and    schedule   the

deductions; and that they are not criminally responsible for

Timothy’s mistakes.

     For its part, the government counters that joinder would be

improper    and   prejudicial.         The      government      first   invokes    the


                                           24
     Case 2:20-cr-00055-MLCF-KWR Document 134 Filed 03/19/21 Page 25 of 35



presumption of regularity to support its charging decisions in

this case.         It could not have joined the charges relating to Ms.

Burdett’s personal taxes in the indictment charging Mr. Williams

and Ms. Burdett pertaining to his taxes.                 To do so would fail Rule

8(b)’s      test    because       Ms.   Burdett   and    Mr.   Williams     did    not

participate in the same acts or in the same series of acts or

transactions.        The government underscores that Mr. Williams had no

“involvement whatsoever with the preparation of Burdett’s personal

tax returns.”          That Williams and Burdett shared the same tax

preparer, without more, is insufficient to sustain joinder under

Rule 8(b).         Except for Timothy’s testimony that he prepared the

tax returns and testimony from IRS agents attesting to information

on    the   returns,       the    government    contends    that    the    cases   are

“factually unrelated” and that it will use “completely different”

evidence and testimony in its case against Mr. Williams and Ms.

Burdett from that used in its separate case against Ms. Burdett.

       If the cases are joined for trial, the government is concerned

that evidence pertaining to Ms. Burdett’s “other bad acts” such as

“illegally obtaining Medicaid benefits” will be presented in the

case against Ms. Burdett; to present this in the case joining Mr.

Williams “could be prejudicial to Williams in a joint trial.”

Additionally,        for    the    government     to    prepare    for    two   trials

simultaneously would be burdensome and would extend an already



                                           25
     Case 2:20-cr-00055-MLCF-KWR Document 134 Filed 03/19/21 Page 26 of 35



lengthy and complex trial. 16       If the Court considers joining the

trials, the government urges the Court to require that Mr. Williams

“agree to waive any prejudice resulting from joinder of these

cases.”

       Finally, it should be noted that Mr. Williams has indicated

that he does not oppose Ms. Burdett’s motion for joint trial of

separate cases.

                                      B.

       With these contentions framing the joinder debate, the Court

turns to consider whether these tax fraud indictments could have

been joined; put differently, whether consolidation would result

in misjoinder.      It is a close call.

       Ordinarily, “[w]hether joinder is proper is ... determined

from the allegations in the indictment.”           McRae, 702 F.3d at 820

(citations omitted).       However, there is inconsistency in the case

literature concerning whether courts are limited to the face of

indictments in considering whether joinder is proper. 17                That


16 The government estimates that the trial of Criminal Action Number
20-55 will last two weeks and 20-139 will last one week.
17  See United States v. McGill, 964 F.2d 222, 242 (3d Cir.
1992)(When considering whether joinder is proper, district courts
may look beyond the face of the indictments to other pretrial
documents that “clarify the factual connections between the
counts.”); United States v. Daniels, 803 F.3d 335, 340 (7th Cir.
2015)(“[I]n assessing the propriety of joinder, we look solely to
the allegations in the indictment.”); United States v. Harrelson,
754 F.2d 1153 (5th Cir. 1985)(indicating that, absent arguments of
                                      26
  Case 2:20-cr-00055-MLCF-KWR Document 134 Filed 03/19/21 Page 27 of 35



debate is merely academic here, where both sides stray wildly from

the allegations in the indictments, predicating their contentions

instead on a robust record and allegations developed after and

colored by persistent claims by defendants regarding prosecutorial

misconduct.

     In undertaking the misjoinder analysis, the Court underscores

that the propriety of joinder is tested solely by Rule 8(b) and is

for the Court to determine as a matter of law.          Contrary to what

the government implies in its papers, there is no thumb on the

scale in favor of the government’s decision to join offenses and

defendants,   or   not.     And   where,   as   here,    the   defendants

persistently claim government misconduct or prosecutorial abuse of

discretion, the Court would not be inclined to defer to the

government’s joinder decision.     In any event, the Federal Rules do

not limit the trial consolidation feature to the government’s whim.




prosecutorial misconduct, the district court should consult the
initial allegations of the indictment to determine propriety of
joinder of defendants and offenses); United States v. Tarango, 396
F.3d 666, 672 (5th Cir. 2005)(“The propriety of joinder will often
be assessed by looking to the allegations contained in the
indictment.”); United States v. Johnson, 46 F.3d 1166, 1172 (D.C.
Cir. 1995)(“[J]oinder is proper so long as the government presents
evidence before trial that the defendants’ offenses arose out of
the same scheme.”); United States v. Dominguez, 226 F.3d 1235,
1241 n.7 (11th Cir. 2000)(“when the defendant attacks joinder as
improper based on the indictment but later evidence shows that
joinder is proper, we look beyond the face of the indictment.”).
                                   27
  Case 2:20-cr-00055-MLCF-KWR Document 134 Filed 03/19/21 Page 28 of 35



     Construing Rule 8(b)’s requirements broadly and mindful that

“All defendants need not be charged in each count[,]” the Court

applies common sense to discern the degree of logical relatedness

between the acts charged in both indictments.                   Examining the

relatedness   of   the   facts   underlying      each   offense       reveals   a

substantial identity of facts or participants and, thus, a series

of transactions that is more than merely “similar acts.”

     Here, Ms. Burdett underscores that the government’s theory of

the two cases -- Ms. Burdett introduced her family’s tax preparer,

Henry Timothy, to Mr. Williams; Ms. Burdett allegedly provided

inaccurate financial and other information to Mr. Timothy (on

behalf of herself and Mr. Williams); and that she pressured Timothy

to take improper deductions and otherwise prepare her individual

tax returns and Mr. Williams’ tax returns improperly, resulting in

an underpayment of personal income taxes --             contains sufficient

factual overlap to support joinder.           The Court agrees.

     The   government’s   arguments      to    the   contrary    --    that   Mr.

Williams is not charged in 20-139 and that there will be a

substantial quantity of evidence unrelated to him if the cases are

joined -- are well taken.        But they nevertheless fail to contend

with the realities that (i) Rule 8(b) explicitly disclaims a

requirement that all defendants be charged in all counts; and (ii)

the quantitative evidence disparity and potential for prejudicial


                                    28
     Case 2:20-cr-00055-MLCF-KWR Document 134 Filed 03/19/21 Page 29 of 35



spillover is true for many cases, such as conspiracy and multi-

conspiracy     cases,    which   the   government   frequently       joins,    and

properly so.      The government’s other argument -- merely sharing a

tax preparer is not sufficient to permit joinder of offenses --

again misses, or obscures, the point. The government frames this

contention so abstractly as to be hypothetical insofar as it

understates the factual realities of these cases.                 To be sure, if

two independent strangers who happen to share the same tax preparer

... a tax preparer who himself has no culpability in completely

parallel     disparate    tax    fraud    schemes   ...    are     charged    with

defrauding the IRS, then the Court would be inclined to agree with

the government that this singular happenstance “common thread”

non-complicit      tax   preparer,     without   more,    would    fail   support

joinder under Rule 8(b). 18       But this is not the reality presented


18This abstract hypothetical was conceived by the Fourth Circuit,
as beyond the scope of what the common thread doctrine could
tolerate for supporting Rule 8(b) joinder. See United States v.
Whitehead, 539 F.2d 1023, 1025 (4th Cir. 1976)(holding that joinder
was impermissible under Rule 8(b) where the only nexus between two
defendants was that they happened to live in the same apartment
building and (independently) participated in similar offenses
(drug deals) on different dates with a common third defendant; and
observing that indulging “the government’s theory might well allow
us to join in a common indictment and trial two delinquent
taxpayers who used the same accountant.”). But there is something
more here, which brings the cases logically within the scope of
Rule 8(b) and the common thread doctrine; these charges present
more than mere factual similarity of separate and independent
parallel tax fraud charges. Cf. See United States v. Evans, 753
Fed.Appx. 295, 296-97 (5th Cir. 2018) (unpublished) (initial
joinder proper where indictment alleged that “Evans and Baker [who
were patients of Washington, a licensed counselor] engaged in a
                                         29
  Case 2:20-cr-00055-MLCF-KWR Document 134 Filed 03/19/21 Page 30 of 35



here:   the income tax fraud counts are unified by the common thread

of (not only Ms. Burdett but) a tax preparer, whom is an unindicted

co-conspirator   in   Criminal    Action    Number   20-55,   and   whom    --

depending on if the government’s theory or the defense narrative

is credited -- facilitated or singularly orchestrated defrauding

the IRS (and perhaps his clients in the process) by preparing false

and fraudulent tax returns for or with both Jason Williams and

Nicole Burdett for the same years. 19        The government’s theory of

both cases is that Ms. Burdett provided Henry Timothy financial

information that mixed business and personal expenses, and that

she willfully committed tax offenses by relying on Timothy’s

(erroneous or fraudulent) inclusion of personal expenses on the

Schedule   Cs.     Insofar   as    the     government   contends    it     has

quantitatively more and qualitatively different evidence against

Ms. Burdett to be admitted in 20-139, there seems no dispute that

there will be some “separate” evidence against each defendant, but

the government well knows that jury will be instructed to consider



scheme to receive kickbacks in exchange for filling out falsified
medical documents that were used by co-conspirators to defraud the
[Department    of  Labor].   Although   Baker   and   Evans   acted
independently of each other and at different times, they were part
of a common conspiracy to profit from defrauding the DOL by
providing Washington [a licensed professional counselor] with
false medical documentation for billing purposes.”).
19 These cases involve Ms. Burdett, the same IRS agent, many of the

same witnesses, the same alleged tax offenses for the same years,
prepared by the same tax preparer, whom the defendants allege made
the same mistakes in the Schedule Cs listing business expenses for
the same law firm.
                                    30
     Case 2:20-cr-00055-MLCF-KWR Document 134 Filed 03/19/21 Page 31 of 35



each defendant and charge separately. 20                  Even though all agree that

Jason    Williams       played   no    role    or   had     no    knowledge      regarding

Timothy’s conduct with or for Ms. Burdett concerning her own

personal taxes, the income tax fraud counts in both indictments

are nevertheless unified by a substantial (although not complete)

identity of participants and factual overlap.

         Considering the “theory of the investigation” and “books and

records     and   preparation      of    tax    returns”         sections   of    the   IRS

Prosecution Memos and the government’s witness and exhibit lists

illustrates       the    common       evidence      the     government      intends     to

introduce in each case. 21             And, although the government implies

that the evidence it plans to introduce against Ms. Burdett in 20-

139 would unfairly prejudice Mr. Williams if introduced in 20-55,

it stops short of indicating that it will not seek to introduce

that same evidence through Federal Rule of Evidence 404(b). 22

Although the parties point to no case literature countenancing

consideration of this for joinder inquiries, Ms. Burdett submits




20  It is presumed that jurors follow their instructions.
21 In response to Ms. Burdett’s discovery request, the government
responded that it had “previously produced its discovery relating
to Nicole Burdett as Government’s Third Supplemental discovery ...
in the Williams/Burdett case.”
22 The Court does not determine that “other acts” evidence from 20-

139 would be admissible in 20-55 against Ms. Burdett to prove
willfulness, only that the Court need not indulge in the
government’s favor its blatant failure to address this typical
prosecution strategy and its bearing on the joinder analysis.
                                           31
     Case 2:20-cr-00055-MLCF-KWR Document 134 Filed 03/19/21 Page 32 of 35



that the defense to both cases will be harmonious and presented

through the same witnesses. 23

       For joinder of the defendants to be proper, there must be

some     substantial    identity   of    facts    or   participants    between

offenses, which are logically related.             Here, there will be some

overlapping evidence and joint proof at trial.                  With convicted

felon Henry Timothy as tax preparer and his interactions with Ms.

Burdett being the common link to the government’s theory of both

20-55     and   20-139,   and   facts    and     participants    unifying   the

defendants’ defense, the Court finds that the income tax fraud

counts share a substantial identity of facts or participants in

transactions sufficiently connected to be regarded as a “series”

within the broad scope of Rule 8(b).

                                        C.

       Having determined that the charges could have been joined,

the Court must consider whether joinder would be prejudicial. Only

the government claims prejudice. Nevertheless, the Court considers

global prejudice because, as the arbiter of administering a fair



23That neither Ms. Burdett nor Mr. Williams acted willfully when
they relied upon tax preparer Henry Timothy, who himself decided
how to prepare the tax returns. Timothy acted as a tax preparer
for Ms. Burdett’s family, she hired him after she graduated from
law school; and she introduced Williams to Timothy, prepared the
financial records for the law firm, and delivered them to Timothy,
who used those records to prepare Williams’ and Burdett’s tax
returns.
                                        32
     Case 2:20-cr-00055-MLCF-KWR Document 134 Filed 03/19/21 Page 33 of 35



and impartial trial, avoiding and minimizing the potential for

prejudice remains paramount. 24

       At this time and on this record, the government is not

entitled to relief from joinder under Rule 14.                  The government’s

submission that it would be forced to prepare for and present two

cases simultaneously is insufficient to constitute prejudice that

would overcome the efficiencies and safeguard against inconsistent

verdicts furthered by a joint trial of cases that could have been

joined. 25    The government articulates a “concern” that the joint

trial might prejudice Jason Williams (or, perhaps a more accurate

characterization        being   that   he    might   later    claim   ineffective

assistance of counsel for his attorney’s strategic decision to not

oppose joinder).        Critically, the procedural realities addressed

above, including the doctrine of waiver, answer the government’s

“concerns”      about    defendant     prejudice      or     future   ineffective

assistance of counsel claims.           That the government would seek to

admit evidence from 20-139 as “other acts” evidence in 20-55 in

its effort to fulfill its burden to prove Ms. Burdett’s willfulness


24 See 1A Charles Alan Wright, et al., Fed. Prac. & Proce. Crim. §
142 (5th ed. 2020)(“courts should be cautious in evaluating joined
cases to ensure that a defendant who is presumptively innocent is
not given less than a fully fair trial simply to serve
administrative concerns.”).
25  Cf. United States v. Azor, 881 F.3d 1, 11 (1st Cir.
2017)(something more than “[g]arden variety prejudice” must be
shown to warrant severance; noting a reluctance to second-guess
severance denials “[e]ven where large amounts of testimony are
irrelevant to one defendant[.]”).
                                        33
     Case 2:20-cr-00055-MLCF-KWR Document 134 Filed 03/19/21 Page 34 of 35



additionally dooms its contention of prejudice to it and its

vicarious contention of prejudice as to Mr. Williams. 26           Although

the Court agrees that evidence related solely to Ms. Burdett could

spillover and prejudice Mr. Williams (as is uniformly true of any

case with multiple defendants), the Court is satisfied both that

cautionary instructions will suffice to cure or minimize this

prejudice and that such instructions would be required regardless

of a joint trial because -- as Ms. Burdett has pointed out (and as

the government has not disputed) -- the government would present

evidence of Ms. Burdett’s alleged personal tax fraud in both cases

if tried separately.

       In conclusion, even assuming the risk of spillover and other

prejudice inevitable in conducting a joint trial, the Court finds

that it can be mitigated by cautionary instructions.

                                     ***

       Because joinder is proper as a matter of law and considering

that “Rules 8(b) and 14 are designed ‘to promote economy and

efficiency and to avoid multiplicity of trials, [so long as] these

objectives can be achieved without substantial prejudice to the



26More concerning, the government fails even to acknowledge that
it would seek to introduce “other acts” evidence. If it indeed
intended to keep completely separate the evidence from both cases,
then perhaps it will re-urge its position by motion and disabuse
the Court (and Ms. Burdett) of the assumption that the government
will use all the evidence at its disposal in both cases.
                                      34
     Case 2:20-cr-00055-MLCF-KWR Document 134 Filed 03/19/21 Page 35 of 35



right of defendants to a fair trial[,]’” 27 IT IS ORDERED: that Ms.

Burdett’s Rule 13 motion for joint trial of separate cases is

GRANTED.     IT IS FURTHER ORDERED: that the pretrial conference set

for May 4, 2021 and the jury trial set for May 24, 2021 in Criminal

Action Number 20-139 are hereby continued; a pretrial conference

shall be held on October 19, 2021 at 1:30 p.m. and a jury trial

shall commence on November 1, 2021 in both Criminal Action Numbers

20-55 and 20-139, unless otherwise ordered.

                          New Orleans, Louisiana, March 18, 2021


                                    ______________________________
                                         MARTIN L. C. FELDMAN
                                     UNITED STATES DISTRICT JUDGE




27See Zafiro, 506 U.S. at 537, 540 (“There is a preference in the
federal system for joint trials of defendants who are [or could
have been] indicted together.”).
                                      35
